IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-12,132-04




EX PARTE R.L. JEFFERSON, JR., Applicant






ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 29175-272-A IN THE 
272ND DISTRICT COURT BRAZOS COUNTY 




 Per curiam.		

 
O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant pled guilty to delivery of a controlled substance and was sentenced to a
term of seven years in prison.  There was no direct appeal.
 In this application for a writ of habeas corpus, Applicant contends, inter alia, that his
due process rights were violated when he was not given notice of his review date for possible
release to mandatory supervision.  See Ex parte Retzlaff, 135 S.W.3d 45, 50 (Tex. Crim. App.
2004).  The trial court recommends that this claim be denied based on an affidavit supplied
by the Texas Department of Criminal Justice.  The affidavit, however, was not included in
the record forwarded to this court.
	Thus, the trial court shall supplement the record to this Court with the affidavit
submitted by William Seigman, which was referred to in the court's Order of November 16,
2005, within 30 days of the date of this order. (1)


DELIVERED:   FEBRUARY 1, 2006
DO NOT PUBLISH
1.  1  Any extensions of this time period shall be obtained from this Court.